 

 

pir SONY

 

 

Bo tENT

: “5 Cys 78 m
UNITED STATES DISTRICT COURT Nokes ALTY Pe
SOUTHERN DISTRICT OF NEW YORK ee
wae xX JAS SLED: ZZ GILG.
FRANK CACCAVO, iiemm Se
by Agent-in-Fact LAURIE CACCAVO

Plaintiff,
ORDER
-against-

19-CV-6025 (LTS)(KNF)
RELIANCE STANDARD LIFE
INSURANCE COMPANY,

Defendant.
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE
In connection with the telephonic status conference scheduled to be held on December
10, 2019, at 10:00 a.m., all counsel are directed to call (888) 557-8511 and, thereafter, enter access
code 4862532.

Dated: New York, New York SO ORDERED:
December 9, 2019 iturin Aton é Ad

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

 
